                         Case 6:20-cv-00013-JRH-BKE Document 8 Filed 04/20/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                    Southern District of Georgia
                  DENNIS KELLY,

                                  Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                               V.                                CASE NUMBER:        CV 620-013

                  TOOMBS COUNTY FIRE DEPARTMENT
                  and TOOMBS COUNTY DETENTION
                  CENTER,

                                 Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated April 20, 2020, the Magistrate Judge's Report and

                    Recommendation is ADOPTED as the Court's opinion; therefore, this case is DISMISSED without

                    prejudice. This case stands CLOSED.




            04/20/2020                                                         John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy
                                                                                     eputy Clerk
GAS Rev 10/1/03
